                                                                               IN CLERK'S OFRCE
                                                                           US DISTRICT COURT E.D.N»Y.

UNITED STATES DISTRICT COURT                                              * JUL 3^ 2019 ★
EASTERN DISTRICT OF NEW YORK
                                                          X                BROOKLYN OFFICE
MICHAEL ROGERS,
                                     Plaintiff,
                                                              MEMORANDUM DECISION
                       - against-
                                                              AND ORDER

POLICE OFFICER JAMAAL MILLER,                                 16-CV-03610(AMD)(VMS)
POLICE OFFICER MICHAEL lOVINE,and
THE CITY OF NEW YORK,

                                     Defendants.
                                                         X

ANN M.DONNELLY,United States District Judge:

         On July 1, 2016, the plaintiff, Michael Rogers, brought this pro se action' alleging

violations of his constitutional rights pursuant to 42 U.S.C. § 1983 and various state claims.^

(ECFNo. 1.) The defendants moved for summary judgment on August 31, 2018. (ECFNo.

67.) For the reasons that follow, 1 grant the defendant's motion for summary judgment on the

plaintiffs constitutional claims and decline to exercise jurisdiction over the plaintiffs state law

claims.^

                                          BACKGROUND^

         The plaintiffs lawsuit is premised on a series of interactions with the defendant police

officers in 2013, ultimately leading to his arrest on August 16, 2013. (ECF No. 70-2 at 19:16-



'The plaintiff served an amended complaint on January 12, 2018. (ECF No. 49.)
^ The plaintiff claims deprivation of liberty, slander, defamation, intentional infliction of emotional
distress, false arrest and imprisonment, battery, and malicious prosecution. (ECF No. 49 ^ 17.)
^ It appears that Officer Michael lovine was never served with process. Nevertheless, the Court proceeds
as if he had been served.
'' Unless otherwise noted, the factual background is based on my review of the entire record. The
defendant's Rule 56.1 statement of facts addresses only the alleged August 16,2013 incident. (ECF No.
69.) The plaintiff filed a Rule 56.1 counter-statement of the facts. (ECF No. 73-1.) 1 construe the facts
in the light most favorable to the plaintiff, the non-moving party. See Capobianco v. Cily ofNew York,
422 F.3d 47,50 n.1 (2d Cir. 2005). Since the defendant filed a statement of undisputed facts only for the
 August 16, 2013 incident, 1 rely on the plaintiffs complaint and the record as a whole in determining the
facts.
19:23.) According to the plaintiff, the officers engaged in a pattern of harassing behavior

leading to multiple unconstitutional interactions. {Id. at 66:19-67:3.)

        Officers Jamaal Miller and Michael lovine first approached the plaintiff early one

morning in May or June of2013,^ when the plaintiff was kissing his girlfriend on a street

comer. (ECF No. 70-2 at 58:8-58:20.) The officers pulled up in their car, shined lights on the

couple, and Officer Miller remarked to the plaintiffs girlfriend,"You could do better." {Id.)

The plaintiff"cursed them out," and the officers drove away. {Id. at 59:16-59:20.) The plaintiff

claims that he reported the incident by email to the New York Police Department Intemal

Affairs Bureau,{Id. at 67:20-68:24), but the defendants were unable to locate the complaint.

(ECF No. 70-9118.)

        The officers approached the plaintiff again on August 5, 2013, while the plaintiff was

riding his bike on a one-way street against traffic. (ECF No. 70-2 at 59:21-60:20.) According

to the plaintiff. Officer Miller stepped out ofthe car and said,"You like filing fucking

complaints?" {Id. at 61:13-62:5.) The officers directed the plaintiff to place his hands on their

car, and then searched him and his belongings. {Id. at 62:6-62:23.) The interaction lasted about

five minutes, and the officers did not arrest the plaintiff, or give him a summons or ticket. {Id.

at 65:15-65:22.) The plaintiff alleges that he reported the incident to the 79th precinct. {Id. at

74:24-75:2.)

        About a week later, on August 16, 2013,the officers approached the plaintiff again,

while he was sitting in the passenger's seat of a double-parked car, holding a cup of wine. (ECF

No. 73-1 nil 2-7.) One ofthe officers ordered the plaintiff out ofthe car. {Id. 1| 11-) Officer

lovine reported that he saw a bottle of wine on the floor ofthe car, which the plaintiff disputes.


^ The plaintiff also says that he was arrested in January of2013 for wearing a t-shirt(ECF No. 70-2 at
63:17-64:12), but the officers were not involved in that arrest. {Id.)
{Id. 113.) The plaintiff was arrested for possessing an open container in public. (ECF No. 70-4

at 2-4.)

        According to the plaintiff, Officer Miller handcuffed him. (ECF No. 70-2 at 38:20-

39:8.) When the plaintiff asked why he was being arrested and protested that the officer was

violating his rights, Officer Miller told him to shut up. {Id. at 39:9-39:25.) A crowd gathered

and also questioned the arrest. {Id. at 53:16-53:25.) The plaintiff alleges that the officers told

the crowd that the plaintiff was "a drug dealing piece of shit." {Id.)

        The plaintiff also claims that Officer Miller was "rough" when he put the plaintiff in the

police car. {Id. 42:11-43:8.) The officer did not kick, punch, or hit the plaintiff, {Id. at 47:8-

48:2), but he "swung,""threw," and "jammed" the plaintiffs legs into the seat.^ {Id. at 42:20-

43:24.) The defendants respond that Officer Miller did not participate in the plaintiffs arrest,

and only drove the plaintiff to the station house. (ECF No.68 at 13-14; ECF No. 70-8               10-

14.)

        Officer Miller drove the plaintiff to the 79th precinct and placed him in a cell. (ECF No.

73-1       14-15.) The officer directed the plaintiff to remove all of his clothing except his

underwear, and then searched him. (ECF No. 70-2 at 49:14-50:14.) The plaintiff was released

the next morning. {Id. at 51:15-51:18.) According to the plaintiff, the open container charge

was dismissed. {Id. at 52:24-53:10.)

        The plaintiff claims that he reported the August 16, 2013 incident to both the Internal

Affairs Bureau and the Civilian Complaint Review Board. {Id. at 75:3-75:11.) The CCRB

conducted an investigation, and the plaintiff spoke with a CCRB investigator on September 12,

2013. {Id. at 77:9-78:21; ECF No. 73-3 at 43.)


^ 1 have also reviewed a series of CCRB interview summaries, which the plaintiff attached to his
memorandum. These reports provide additional detail about the August 16,2013 arrest.
        The plaintiff alleges that the defendant officers stopped him again on August 25, 2013

and cursed him out, screaming about the plaintiffs complaint to the CCRB. (ECF No. 70-3 at

43:4-43:22; 45:22-46:15.) The officers did not get out of their car or search him. {Id. at 46:16-

46:25.)

       Following the plaintiffs August 16, 2013 arrest, the plaintiff claims that members ofthe

Gates Avenue Mafia saw the arrest and suspected that the plaintiff was a drug dealer. (ECF No.

70-2 at 87:18-89:23.) They "inserted themselves into [his] life[,]" harassed him, and robbed

him. {Id. at 92:16-100:11.) The plaintiff shot a member ofthe group. {Id. at 101:6-101:10.)

He pleaded guilty to assault in the first degree and was sentenced to eight years in prison. (ECF

No. 70-3 at 5:21-6:1.)

       The plaintiff currently is incarcerated at Otisville Correctional Facility. He claims that

"none ofthis stuff would be happening if it wasn't for" what the officers did,(ECF No. 70-2 at

99:15-100:11), and that the City has failed to "properly instruct[] or train[] their employees on

people's civil rights and procedure, and allow[s police officers] to behave badly without fear of

retribution." (ECF No. 70-3 at 38:18-39:4.)

                                     LEGAL STANDARD


       Summary judgment is appropriate only if the parties' submissions, including deposition

transcripts, affidavits, or other documentation, show that there is "no genuine dispute as to any

material fact," and that the movant is "entitled to judgment as a matter oflaw." Fed. R. Civ. P.

56(a); see also Anderson v. Liberty Lobby, Inc., All U.S. 242,247-48 (1986). The movant has

the "burden ofshowing the absence of any genuine dispute as to a material fact." McLee v.

Chrysler Corp., 109 F.3d 130,134(2d Cir. 1997); Tsesarskaya v. City ofNew York, 843 F.

Supp. 2d 446,453-54(S.D.N.Y. 2012)("While disputes over facts that might affect the
  outcome ofthe suit under the governing law will properly preclude the entry ofsummary

 judgment[,][factual disputes that are irrelevant or unnecessary will not be counted.")(quoting

  Anderson^ All U.S. at 248). "Once the moving party has met this burden, the party opposing

  summary judgment must identify specific facts and affirmative evidence that contradict those

  offered by the moving party to demonstrate that there is a genuine issue for trial." Ethelberth v.

  Choice Sec. Co., 91 F. Supp. 3d 339, 349(E.D.N.Y.2015)(citing Celotex Corp. v. Catrett, All

  U.S. 317,324(1986)). The non-moving party "may not rely on mere conclusory allegations nor

  speculation, but instead must offer some heird evidence showing that its version of the events is

  not wholly fanciful." D'Amico v. City ofNew York, 132 F.3d 145, 149(2d Cir. 1998). In

  deciding whether summary judgment is appropriate, the court must resolve all ambiguities and

  draw all reasonable inferences in favor ofthe non-moving party. See Kaytor v. Elec. Boat

  Corp.,609 F.3d 537,545(2d Cir. 2010);Salomon v. Our Lady of Victory Hosp., 514 F.3d 217,

  226(2d Cir. 2008).

                                              DISCUSSION


          Liberally construing the complaint,^ the plaintiff alleges claims for unreasonable search

  and seizure, false arrest and imprisonment, malicious prosecution, excessive force, cruel and

  unusual punishment, equal protection, and First Amendment retaliation under 42 U.S.C. § 1983

  and state law, as well as municipal liability under 42 U.S.C. § 1983. The plaintiff also alleges

  defamation and slander under state law. The defendants move for summary judgment on all of

  the plaintiffs claims.




' The court must read a pro se complaint liberally and interpret it to raise the strongest arguments it
suggests, especially when it alleges civil rights violations. See Erickson v. Pardus, 551 U.S. 89,94
(2007);see also Weixel v. Bd. ofEduc. OfCity ofNew York, 289 F.3d 138, 146(2d Cir. 2002)(citing
  Weinstein v. Albright, 261 F.3d 127, 132(2d Cir. 2001)).
1.      Section 1983 Claims Against the Defendant Police Officers

        The record does not support the plaintiffs Section 1983 claims against the individual

police officers. Section 1983 "is not itself a source of substantive rights, but a method for

vindicating federal rights elsewhere conferred by those parts of the United States Constitution

and federal statutes that it describes," Ostroski v. Town ofSouthhold,443 F. Supp. 2d 325, 335

(E.D.N.Y. 2006)(citing Baker v. McCollan, 443 U.S. 137,145 n.3 (1979)). The challenged

conduct must(a)be attributable at least in part to action under the color of state law, and(b)

deprive the plaintiff ofa right guaranteed under the Constitution of the United States. Id. (citing

Snider v. Dylag, 188 F.3d 51,53(2d Cir. 1999)).

        While police officers performing their duties as officers act under the color of state law,

see Miron v. Town ofStratford, 976 F. Supp. 3d 120, 135(D. Conn. 2013)("An official acts

under color of state law for Section 1983 purposes when the official exercises a power

possessed by virtue of state law and made possibly only because the wrongdoer is cloaked with

the authority ofstate law."), the plaintiffs constitutional claims do not withstand the

defendants' motion for summary judgment.

        A. Unreasonable Seizures


        The Fourth Amendment protects the "right ofthe people to be secure in their persons,

houses, papers, and effects, against unreasonable ... seizures." U.S. v. Fuller, No. 07-cr-276

(NGG),2007 WL 3006081, at *1 (E.D.N.Y. Oct. 10,2007)(citing Calif, v. Acevedo,500 U.S.

565,659(1991)). "A seizure ... requires ^either physical force ...or, where that is absent,

submission to the assertion of[police] authority.'" United States v. Heurtas, 864 F.3d 214, 216

(2d Cir. 2017)(citations omitted)(alterations in original). Viewing the totality ofthe

circumstances, a reasonable person would have to believe that he was not free to leave. See
 United States v. Sharpley, 181 F. App'x 64,65(2d Cir. 2006)(summary order)(no seizure

where the record did not suggest that the police officers' requests were coercive); see also

 United States v. Mendenhall,446 U.S. 544, 544(1980)("[C]ircumstances that might indicate a

seizure [include the] threatening presence of several officers, the display of a weapon by an

officer, some physical touching ofthe person ofthe citizen, or the use oflanguage or a tone of

voice indicating that compliance with the officer's request might be compelled."). Moreover,

"[a]n investigatory stop is permissible" when it is "supported by reasonable suspicion."

Matthews v. City ofNew York,889 P. Supp. 2d 418,429(E.D.N.Y. 2012)(citing Ornelas v.

United States, 517 U.S. 690,693 (1996)).

        As an initial matter, the encounter in May or June of2013 was not a seizure. According

to the plaintiff, the officers approached him while he was with his girlfriend. (ECF No. 70-2 at

58:8-58:20.) They did not get out oftheir car or question the plaintiff. {Id. at 59:14-59:17.)

Rather, the plaintiff says that one ofthem told his girlfriend that she could "do better," that the

plaintiff"cursed them out," and the officers left. {Id. at 59:16-59:20.) There was no seizure

under the Fourth Amendment.^

        The alleged stops on August 5, August 16, and August 25,2013 were supported by

reasonable suspicion. Reasonable suspicion of a traffic violation provides a sufficient basis for

police officers to make a traffic stop. United States v. Potter, 551 F.3d 187, 188(2d Cir. 2009).

On August 5 and August 25, 2013,the plaintiff admits that he was riding his bike the wrong

way on a one-way street. (ECF No. 70-2 at 55:15-55:20; ECF No. 70-3 at 45:15-45:19.) On




® The plaintifffiled this action on July 1, 2016-over three years after the alleged May or June 2013
incident. Thus, any claim related to the alleged incident of May or June 2013 is barred by the three-year
statute of limitations for Section 1983 claims. See Hogan v. Fischer, 738 F.3d 509, 517(2d Cir. 2013)
("Section 1983 actions filed in New York are therefore subject to a three-year statute of limitations")
(intemal citations omitted).
August 16, 2013,the plaintiff was sitting in a double-parked car, drinking wine.(ECF No. 73-1

H 3.) The biking incidents are traffic violations in New York, as was the double-parked car, and

the plaintiff violated the open container law by drinking wine. The officers had reasonable

suspicion to stop the plaintiff.

        The defendants' motion for summary judgment is granted on these claims.

       B. Unreasonable Searches


        The plaintiff alleges two searches by the defendants: a frisk on August 5,2013 when the

plaintiff was riding his bike, and a search following his arrest on August 16, 2013. The Fourth

Amendment protects people from unreasonable searches. Fuller, 2007 WL 3006081, at *1

(citing Acevedo, 500 U.S. at 659). A warrantless search is valid when it is based on probable

cause. United States v. Howard,489 F.3d 484,491 (2d Cir. 2007)(citation omitted). The

search-incident-to-arrest doctrine is an exception to the general requirement for probable cause.

United States v. Diaz, 854 F.3d 197, 205(2d Cir. 2017)(citing Riley v. Calif., 573 U.S. 373, 382

(2014)).

       The August 16, 2013 search following the plaintiffs arrest was justified as incidental to

his arrest. Police officers may search a detainee "during the intake process even when the

detainee is charged with a minor offense, and even in the absence ofreasonable basis to suspect

that the detainee is concealing a weapon or contraband." Ashley v. City ofNew York, No. 14-

cv-5559(NGG),2017 WL 9487192, at *9(E.D.N.Y. Apr. 17, 2017)(citing Florence v. Bd of

Chosen Freeholders ofthe Cty. OfBurlington et al,566 U.S. 318, 330-334(2012)), adopted by

Ashley v. City ofNew York, No. 14-cv-5559(NGG)(SMG),2017 WL 2972145(E.D.N.Y. Jul.

12, 2017).
        The plaintiff was searched at the precinct. (ECF No. 70-2 at 48:6-48:9.) While the

plaintiff claims he was strip searched, he was not asked to, and did not remove, his underwear.

{Id. at 50:10-50:14.) Thus, the search was not a strip search, Kelsey v. Cnty. ofSchoharie, 567

F.3d 54,62(2d Cir. 2009)("The term 'strip search' is used generally to describe any inspection

ofthe naked body."), and even if it was,such a search is permitted during the intake process.

Ashley v. City ofNew York, 2017 WL 9487192, at *9(finding strip search constitutional as part

of the intake process at a police precinct following a detainee's arrest).

        The record is sparse on the August 5,2013 frisk. The officers deny any interaction with

the plaintiff that day. (ECF No.68 at 13.) Other than the plaintiffs testimony, there is no

record that the plaintiff complained to the precinct, and there are no other witnesses to the

search. (ECF No. 70-2 at 66:12-66:14.) The plaintiff says the entire interaction lasted about

five minutes. {Id. at 65:17-65:19.) Nevertheless, assuming the frisk occurred, the defendant

officers are entitled to qualified immunity. Zellner v. Summerlin, 494 F.3d 344, 367(2d Cir.

2007)("Qualified immunity shields government officials performing discretionary functions

'from liability for civil damages insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.'"); see also

Diaz,854 F.3d at 208-09 (officers may search a plaintiffthey had probable cause to arrest for a

traffic violation so long as the search occurs before the traffic stop is completed through

issuance of a citation).

        The defendant's motion for summary judgment on the plaintiffs unreasonable search

claims is granted.
          C. False Arrest and False Imprisonment

          The plaintiffs false arrest and imprisonment claims fail because the officers had

  probable cause to arrest him on August 16,2013. "In New York,the claim colloquially known

  as 'false arresf is a variant ofthe tort offalse imprisonment, and that tort is used to analyze an

  alleged Fourth Amendment violation in the § 1983 context."^ Slack v. City ofSuffolk, 50 F.

  Supp. 3d 254,263(E.D.N.Y. 2014)(citing Ostroski, 325 F. Supp. 3d at 334)). The plaintiff

  must claim that the defendant intentionally confined him without his consent and without

  justification. Peterec v. City ofNew York, No. 14-cv-309(RJS), 2015 WL 1027367, at *2

 (S.D.N.Y. Mar.6,2015)(citing Weyantv. Okst, 101 F.3d 845, 852(2d Cir. 1996)). Probable

  cause is a complete defense to an action for false arrest. Id. (citing Bernard v. United States, 25

  F.3d 98,102(2d Cir. 1994)).

         Probable cause supported the plaintiffs arrest and detention. Officer lovine first

  approached the plaintiff when he was sitting in a double-parked car. See People v. Guzman,

  913 N.Y.S.2d 151, 151-52(2010)("[T]he arresting officer, based on her direct observations,

  reasonably concluded that defendant's car was double-parked, warranting the immediate stop of

  the car for that infraction.")(citations omitted). He observed the plaintiff holding a clear cup of

  liquid, smelled alcohol from the plaintiff and cup, and saw an open bottle of wine on the floor.

  See United States v. Diaz, 122 F. Supp. 3d 165, 173 (S.D.N.Y. 2015)(probable cause for arrest

  when an officer observed the plaintiff holding a cup ofclear liquid and smelled alcohol). The

  plaintiff counters that the officer did not smell alcohol, and that there was no bottle of wine in




'The plaintiff also alleges detention without legal process(EOF No.49 at 4)which is part ofthe
  broader tort offalse imprisonment. Wallace v. Kato,549 U.S. 384,390(2007)("[F]alse imprisonment
  consists of detention without legal process...."),

                                                   10
the car,(ECF No. 73-1 ^ 10, 12), but he admits that the cup contained wine,'*^ {Id. 16), and

offers no evidence that it did not smell of alcohol. See Rotsbergs v. Guerrero, No. lO-cv-1423,

2012 WL 1204729, at *5(D. Conn. Apr. 11, 2012)(crediting the defendant's claim on summary

judgment that he smelled marijuana despite contrary assertion by the plaintiff, in part, because

there was marijuana in the car); see also United States v. Hooks, No. lO-cr-934(RPP),2011 WL

102726, at *6(S.D.N.Y. Jan. 6,2011)(probable cause for arrest under open container law

where the plaintiff admitted the cup contained alcohol). Thus,the officers had probable cause

to arrest the plaintiff.'^

        D. Malicious Prosecution


        Similarly, the plaintiffs malicious prosecution claim must be dismissed because the

officers had probable cause. A § 1983 malicious prosecution claim requires the plaintiff to

"establish the elements ofa malicious prosecution claim under state law as well as sufficient

post-arraignment liberty restraint to implicate the plaintiffs Fourth Amendment rights." Hoyos

V. City ofNew York, 999 F. Supp. 2d 375, 389(E.D.N.Y. 2013)(citations and alterations

omitted). Under New York law,a claim for malicious prosecution requires:"(1)the initiation

or continuation of a criminal proceeding against the plaintiff;(2)termination ofthe proceeding

in plaintiffs favor;(3)lack of probable cause for commencing the proceeding; and(4)actual

malice as a motivation for defendant's actions." Manganiello v. City ofNew York, 612 F.3d




  The plaintiff contends that the wine was pinot grigio and contained "less than(.005) percent of alcohol
by volume"{Id. T| 6; ECF No. 70-3 at 37:17-37:18), but offers no evidence to support this assertion.
  The defendants also assert that the officers are entitled to qualified immunity from the plaintiffs
claims related to his stops and arrest. An officer is entitled to qualified immunity when "(a) it was
objectively reasonable for the officer to believe that probable cause existed, or(b)officers of reasonable
competence could disagree on whether the probable cause test was met." Ostroski, 443 F. Supp. 2d at
338(citations omitted). Accordingly, even ifthe Court were to conclude that the officers lacked
probable cause to stop or arrest the plaintiff, it was objectively reasonable for them to believe that
probable cause existed, and that they would be entitled to qualified immunity.

                                                    11
149, 161 (2d Cir. 2010)(quoting Murphy v. Lynn, 118 F.3d 938,947(2d Cir. 1997)(internal

quotation marks omitted)).

        The plaintiff has provided no evidence and does not argue that the probable cause

"justifying [his] arrest was dissipated through the discovery ofsome intervening fact after the

arrest." Oquendo v. City ofNew York, 14-cv-2582(ENV)(RLM),2017 WL 6729850, at *5

(Nov. 15,2017). The plaintiff admits that his cup contained wine. Thus,the Court grants

summary judgment on the plaintiffs malicious prosecution claim in favor ofthe defendant.

        E. Excessive Force, Assault, and Battery

        The plaintiffs excessive force, assault, and battery claims also fail because he suffered

no injury from the arrest. A police officers' use offorce is unconstitutionally excessive "if it is

objectively unreasonable 'in light of the facts and circumstances confronting them, without

regard to their underlying intent or motivation.'" Maxwell v. City ofN.Y., 380 F.3d 106, 108

(2d Cir. 2004)(quoting Graham v. Connor, 490 U.S. 386, 397(1989)); see also Pierre-Antoine

V. City ofNew York, No.04-cv-6987(GEL),2006 WL 1292076, at *8(S.D.N.Y. May 9,2006)

("[Tjhe test for whether a plaintiff can maintain a supplemental cause of action for assault and

battery is the exact same test as the one used to analyze a Fourth Amendment excessive force

claim.")(internal citations and quotation omitted).

        Because the test is one of"objective reasonableness," the inquiry is fact-specific. Tracy

V. Freshwater,623 F.3d. 90,96(2d Cir. 2010)(citing Bryant v. City ofNew York,404 F.3d 128,

136(2d Cir. 2005)). "'[N]ot every push or shove' is unconstitutionally excessive,'even if it

may later seem unnecessary in the peace of ajudge's chambers.'" Hodge v. Village of

Southhampton,838 F. Supp. 2d 67, 75(E.D.N.Y. 2012)(citing Maxwell, 380 F.3d at 108); see

also Pittman v. City ofNew York, No. 14-cv-4140(ARR)(RLM),2014 WL 7399308, at *9 n.l2



                                                 12
(E.D.N.Y. Dec. 30,2014)("[T]he fact that the officers approached the cars with their guns

drawn does not support a claim of excessive force."). Instead, the court must analyze the

"totality of the circumstances,'including the severity of the crime at issue, whether the suspect

posed a treat an immediate threat to the safety of others, and whether he is actively resisting

arrest.'" Id. (citing Graham,490 U.S. at 396).

        The plaintiff claims that Officer Miller was "rough" with him, and got him into the

police car by "swinging" and "jamming" his legs into the seat.'^ (ECF No. 70-2 at 42:20-

43:24.) The officers did not kick, punch, or hit the plaintiff during the arrest, {Id. at 47:8-48:2)

and the plaintiff did not report any physical injuries.'^ {Id. at 83:9-83:12.)

        The defendants also claim that Officer Miller was not involved in the plaintiffs arrest.

(ECF No.68 at 20.) In any event, there is no triable excessive force claim. The plaintiff was

not injured, so the defendant's motion for summary judgment is granted. See Vializ v. Crespo,

No. 3:12-cv-724(RNC),2017 WL 1234097, at *3(D. Conn. Mar. 31,2017)(no triable claim

with regarding to alleged use of excessive force because the plaintiff alleged no injuries); see

also Arnold v. Westchester Cnty., No.09-cv-3727(JSR)(GWG),2012 WL 336129, at *7

(S.D.N.Y. Feb. 3, 2012)(citing Wilkins v. Gaddy, 559 U.S. 34,38(2010)("[A] push or shove

that causes no discemable injury almost certainly fails to state a valid excessive force claim.")).

        F. Cruel and Unusual Punishment


        The plaintiff also did not plead an actionable cruel and unusual punishment claim.

"[T]he Eighth Amendment's protection does not apply 'until after conviction and sentence.'"

Mayer v. City ofNew Rochelle, No. Ol-cv-4443(MBM),2003 WL 21222525, at *8(S.D.N.Y.




  The plaintiff told the officer that he would "fuck[] him up." {Id. at 46:2-46:14.)
  The plaintiff asserts general emotional distress stemming from all of his interactions with police in
2013. {Id at 83:13-83:19.)

                                                    13
May 27,2003)(citing United States v. Walsh, 194 F.3d 37,47(2d Cir. 1999)). "Incarceration

does not constitute cruel and unusual punishment." McClinton v. Henderson, No. 13-cv-3335

(JFB)(GRB),2014 WL 2048389, at *6(E.D.N.Y. May 19, 2014). Instead,"only the

'unnecessary and wanton infliction of pain' constitutes cruel and unusual punishment." Id.

         Ingraham v. Wright, 430 U.S. 651,670(E.D.N.Y. 1994)).

        Although the basis for the plaintiffs cruel and unusual punishment claim is not

especially clear, there is no evidence that he was injured while in police custody or that the

police were deliberately indifferent to a risk of harm to the plaintiff. Accordingly, the

defendants' motion for summary judgment is granted with respect to the plaintiffs cruel and

unusual punishment claims.

       G. Equal Protection

       The plaintiffs equal protection claim fails because he did not allege or proffer any

evidence that he was treated differently than other similarly situated individuals. A selective

enforcement claim under the Equal Protection Clause ofthe Fourteenth Amendment requires

that a plaintiffs treatment differ from other similarly situated individuals, and that the treatment

was "based on impermissible considerations such as race, religion, intent to inhibit or punish the

exercise of constitutional rights, or malicious or bad faith intent to injure a person." Peterec,

2015 WL 1027367 at *5 (citing Five Borough Bicycle Club v. City ofNew York,684 F. Supp.

2d 423,438(S.D.N.Y. 2010));         also Gagliardi v. Vill ofPawling, 18 F.3d 188, 193(2d Cir.

1994)(in order to establish an equal protection violation under § 1983,"it is axiomatic that

plaintiff must allege that similarly situated persons were treated differently."); see also DeVito

V. Barrant, No. 03-cv-1927(DLI)(RLM),2005 WL 2033722, at *6(E.D.N.Y. Aug. 23,

2005)(dismissing § 1983 equal protection claim because, among other things, the plaintiff did



                                                 14
not allege that he was treated differently than other similarly situated people). Consequently,

summary judgment is granted in favor ofthe defendants with respect to plaintiffs equal

protection claim.

        H. First Amendment Retaliation

        A liberal reading ofthe complaint includes a possible claim for First Amendment

retaliation. A First Amendment retaliation claim requires that the plaintiff had an interest

protected by the First Amendment,that the defendants' actions were motivated or substantially

caused by his exercise ofthat right, and that the defendants' actions effectively chilled the

exercise of his First Amendment right. Udechukwu v. City ofNew York, 333 F. Supp. 3d 161,

(E.D.N.Y. 2018)(citing Curley v. Vill ofSuffern, 268 F.3d 65,73(2d Cir. 2001)(citation

omitted)).

       The plaintiff claims that on two occasions- August 5,2013 and August 25,2013-the

officers berated him about his complaints to the CCRB. As previously discussed, the officers

had reasonable suspicion to stop the plaintiff on both days; the plaintiff admits that he was

riding his bike on a one-way street against traffic. Since the stops were constitutional, the

officers' actions were not substantially caused by the plaintiffs complaints. See Mangino v.

Inc. Vill. OfPatchogue, 956(2d Cir. 2015)(citations omitted)("The existence of probable

cause will defeat a... First Amendment claim that is premised on the allegation that defendants

prosecuted a plaintiff out of a retaliatory motive, in an attempt to silence him.")(alterations

omitted); see also Anderson v. City ofNew York, 817 F. Supp. 3d 77,96(E.D.N.Y. 2011)("If

the officer had probable cause or arguable probable cause to arrest the plaintiff,'then we will

not examine the officer's underlying motive.'")(citations omitted).




                                                 15
        Even ifthe officers had stopped the plaintiff because of his complaints to CCRB,he

continued to file complaints and participate in the CCRB investigation process, which shows

that that his First Amendment rights were not chilled. The plaintiff reported the August 5,2013

stop to the precinct. He complained to the CCRB and lAB following his August 16, 2013

arrest. After the plaintiffs August 25,2013 stop, the plaintiff went to his CCRB interview in

September of 2013. He never withdrew a complaint, and never waivered in his commitment to

the CCRB investigation. Thus, his speech was not effectively chilled. See Ford v. Reynolds,

326 F. Supp. 2d 392,403(E.D.N.Y. 2004)("Because Plaintiffs have failed to allege any actual

chill or deterrence, this Court must conclude that [Plaintiffs] did not suffer the harm necessary

to support their retaliation claim."), aff'd, 167 F. App'x 248(2d Cir. 2006).

II.    Section 1983 Claims Against the City

       The plaintiffs municipal liability claim is dismissed because the plaintiff has failed to

proffer any evidence that there was a policy, custom, or practice connected to the defendant

officers' alleged unconstitutional acts. A municipality cannot be liable under § 1983 for

constitutional torts committed by its employees under a respondeat superior theory. Prowisor

V. Bon-Ton, Inc., 426 F. Supp. 2d 165, 174(S.D.N.Y. 2006)(citing Zahrav. Town ofSouthhold,

48 F.3d 674,678(2d Cir. 1995)). Instead, the plaintiff must demonstrate that his injury resulted

from a municipal policy, custom, or practice. Johnson v. City ofNew York, No. 16-cv-2879

(PKC)(LB),2019 WL2393716, at *5(E.D.N.Y. June 6, 2019)(citingMonellv. NYC Dep't

ofSoc. Serv., 436 U.S. 658,694(1978)).

       In his deposition, the plaintiff claimed that the City has failed to "properly instruct[] or

train[] their employees on people's civil rights and procedure, and allow[s police officers] to

behave badly without fear ofretribution." (ECF No. 70-3 at 38:18-39:4.) He points to a New



                                                 16
York Criminal Court case, People v. Figueroa,948 N.Y.S.2d 539(2012),in which the judge

recommended that the NYPD review its enforcement of open container laws for discriminatory

impact. Id. at 609.

        For the reasons previously stated, the officers' conduct was not unconstitutional. Thus,

the plaintiffs Monell claim fails as a matter oflaw. See Johnson v. City ofNew York., 551 P.

App'x 14,15(2d Cir. 2014)("Because he has not alleged a valid underlying constitutional

deprivation, his claim against New York City pursuant to Monell... must also fail.").

       Even if there were a constitutional violation, the plaintiff did not meet his burden to

sustain a Monell claim. While "municipal inaction such as the persistent failure to discipline

subordinates who violate persons' civil rights could give rise to an inference of an unlawful

municipal policy or ratification of unconstitutional conduct," Zahra v. Town ofSouthold, 48

F.3d 674,685(2d Cir. 1995), the record does not demonstrate an unlawful policy. The

plaintiffs reference to a single case questioning open container law enforcement in New York

City does not establish a pattem of unlawful law enforcement, excessive force, or unreasonable

search and seizure. See Ostroski,443 F. Supp. 2d at 345-46 (citing Clerical Apparel ofN.Y.,

Inc. V. Valley Forge Ins. Co., 209 F.R.D. 316, 319-20(E.D.N.Y.2002)("[A]n affidavit filed by

'the opposing party's attorney which does not contain specific facts or is not based on first-hand

knowledge is not entitled to any weight.'")). Moreover,the Criminal Courtjudge's "personal

observations[,]""other anecdotal evidencef,]" and informal review of a month's worth of

summonses simply cannot assist a fact-finder in determining whether there is a pattem of

widespread misconduct. Figueroa,948 N.Y.S.2d at 542;see also Ostroski,443 F. Supp. 2d at

346(the mere fact that a number oflawsuits has been filed, without any information as to

whether the suits are meritorious or spurious, or altematively, any evidence that the



                                                17
municipality ignored such complaints ... does not assist a fact-finder in determining whether

the Town ... actually had a historical problem ...       The defendant's motion for summary

judgment on the plaintiffs Monell claim is granted.

III.    Remaining State Law Claims

        The Court interprets the plaintiffs remaining claims, including his claims for intentional

infliction of emotional distress and defamation, as state law claims. Because all ofthe federal

claims have been dismissed, I decline to exercise supplemental jurisdiction over the remaining

state claims. See Bennett v. Care Corr. Sol. Med. Contr., 15-cv-3746(JCM),2017 WL

1167325, at *10(S.D.N.Y. Mar. 24,2017)(declining supplemental jurisdiction over negligence,

malpractice, negligent infliction ofemotional distress, and defamation claims); see also Morse

V. Nelson, No. 3:08-cv-1757(SRU),2010 WL 466157, at *5(D. Conn. Feb. 9,2010)(declining

supplemental jurisdiction over slander and defamation claims where all federal claims have

been dismissed). The plaintiffs state claims are dismissed without prejudice.

                                         CONCLUSION

       For the reasons explained above, I grant the defendant's motion for summary judgment

on the plaintiffs constitutional claims, decline to exercise jurisdiction over the plaintiffs

remaining state law claims, and dismiss the plaintiffs state law claims without prejudice. The

Clerk ofthe Court is respectfully directed to enter judgment in favor ofthe defendants and close

this case.




                                                 18
so ORDERED.




                                  s/Ann M. Donnelly
                                 Ann M. Donnelly
                                 United States District Judge


Dated: July 30,2019
       Brooklyn, New York




                            19
